DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meteveli et al. (US 20150074044 A1).
Regarding claim 1, Meteveli et al. (US 20150074044 A1) discloses:
a method comprising: generating a graph-based ontological data structure including nodes connected by edges in a low-latency database analysis system, wherein each node represents a respective object in the low-latency database analysis system, at least by (paragraph [0028] describes a graph based data model (e.g. a graph-based ontological data structure), with nodes and directed edges among the nod (e.g. nodes connected by edges) paragraph [0047] further describes the nodes representing objects and entities (e.g. node represents a respective object), also related to the low-latency aspect, paragraph [0029] further describes portioning the graph-based data model allowing results and lookups can be performed with only one partition instead of across 
maintaining versions for each of the nodes in the graph-based ontological data structure; maintaining versions for each of the edges in the graph-based ontological data structure, at least by (paragraph [0029] which discloses storing previous state of node and edges, paragraph [0060] further describes these states as tracked versions)
maintaining a transaction log for each transaction with respect to the graph-based ontological data structure, at least by (paragraph [0060] describes log tables tracking/maintaining changes to the graph-based data model where such changes corresponds to the each transaction (see para. [0059] which associates changes with transactions).
reverting to an earlier version of at least a portion of the graph-based ontological data structure using the transaction log, versioned nodes, and versioned edges in response to an event, at least by (paragraph [0060] describes rollback to a previous (e.g. earlier) state/version of nodes and outgoing edges using the tracked versions from the log tables (e.g. transaction log), and paragraph [0078] further describes rollback when there are transaction failure and or undoing changes, as such an event corresponds to the described failure/undoing changes)
obtaining data expressing a usage intent with respect to the low-latency database analysis system, at least by (paragraph [0056] which describes performing lookup/searching/filtering through graph-based data model, by looking-
identifying an object represented in the low-latency database analysis system based on the data expressing the usage intent, at least by (paragraph [0056] further recites “interface may then search outgoing edges from the node to identify the set of content items in the collection”)
obtaining object data for the object from a reverted version of the graph-based ontological data structure; and outputting results data based on the object data for presentation to a user, at least by (paragraph [0056] further describes obtaining the set of content items by search outgoing edges from the node to identify the set of content items in the collection and providing the content items to the user.  Regarding the user of a reverted version of the graph-based ontological data structure, paragraph [0060] provides the ability to revert nodes/edges, the graph-based data model to a previous version, as such, Metiveli teaches the ability to obtain and output content items from a graph-based data model when it is reverted to a previous version.
As per claim 2, claim 1 is incorporated and Metreveli further discloses:
wherein the edge represents a relationship between the respective objects in the low-latency database analysis system, at least by (paragraph [0047] “a set of directed edges among the nodes representing the associations and/or relationships”)
As per claim 3, claim 1 is incorporated and Metreveli further discloses:
wherein when the event is a failure, the reverting comprising: reverting to an earlier version of the graph-based ontological data structure, at least by (paragraph [0078] 
As per claim 4, claim 1 is incorporated and Metreveli further discloses:
wherein when the event is a request, the reverting comprising: reverting to earlier versions of the nodes and edges identified in the request, at least by (paragraph [0078] describes rollback when there are transaction failure and or undoing changes, as such the event corresponds a request that triggers the rollback i.e. requesting rollback based on failure or requested undoing of changes)
As per claim 5, claim 1 is incorporated and Metreveli further discloses:
wherein the transaction log identifies nodes and edges added or modified in a write transaction, at least by (paragraph [0060] which descrbies the log tables in the context of tracking changes (e.g. added/modification) to the graph-based data model (e.g. nodes and edges).
As per claim 6, claim 1 is incorporated and Metreveli further discloses:
wherein the graph-based ontological data structure is maintained as a chained link of transactions, wherein each transaction includes added or modified nodes and edges, at least by (Fig. 3A and corresponding paragraphs, describes the graph-based data model as stored nodes and directed edged between them which creates a chained link of nodes and paragraph [0059] further associates the transactions with nodes including (additions, deletions, modifications, etc.) associated with the node and outgoing edges)
Regarding claim 7, Meteveli discloses:
a method comprising: generating a graph-based ontological data structure including nodes connected by edges in a low-latency database analysis system, wherein each node represents a respective object in the low-latency database analysis system, at least by (paragraph [0028] describes a graph based data model (e.g. a graph-based ontological data structure), with nodes and directed edges among the nod (e.g. nodes connected by edges) paragraph [0047] further describes the nodes representing objects and entities (e.g. node represents a respective object), also related to the low-latency aspect, paragraph [0029] further describes portioning the graph-based data model allowing results and lookups can be performed with only one partition instead of across multiple partition and in doing the expected result would be lowered latency from the database.)
and wherein each node includes a node header and node content, at least by (paragraph [0056] which discloses node identifier (e.g. node header) and content (node content))
outputting node headers and edges from the graph-based ontological data structure in response to a request, at least by (paragraph [0052] which describes displaying content items and other data in association in the graph-based model (e.g. node headers), paragraph [0076] further discloses providing/outputting a graph-based data model of the data, which includes node headers and edges from the graph-based ontological data structure)
receiving a modification request with respect to the graph-based ontological data structure, at least by (paragraph [0078] “the graph-based data model is updated using a 
applying the modifications to a latest version of the graph-based ontological data structure after clearing conflicts, at least by (paragraph [0078] further describes applying the updates to the graph-based data model via transactions, locking applying changes and unlocking corresponding nodes and edges, and also enabling rollback if failures occur as such, the updates would successfully complete provided failures didn’t occur (e.g. after clearing conflicts).
and outputting updated node headers and edges in a defined form for use by a client, at least by (paragraph [0078, 0076] as shown above, such updates are applied and any the graph-based data model of the data being provided, would represent the current state of the graph-based data model including the updated state)
As per claim 8, claim 7 is incorporated and Metreveli further discloses:
wherein the edge represents a relationship between the respective objects in the low-latency database analysis system, at least by (paragraph [0047] “a set of directed edges among the nodes representing the associations and/or relationships”)
As per claim 9, claim 7 is incorporated and Metreveli further discloses:
comprising: outputting node content related to a node header upon receipt of a further request, at least by (paragraph [0056] which describes performing lookup/searching/filtering through graph-based data model, by looking-up/searching/filtering such activity would express the intent to use the graph-based data model and further describes obtaining the set of content items by search outgoing 
As per claim 10, claim 7 is incorporated and Metreveli further discloses:
wherein the applying comprising: verifying modification against the latest version of the graph-based ontological data structure, at least (paragraph [0060] “modeling apparatus 202 may track different versions of graph-based data model 204 over time in "snapshots" and/or log tables of changes to graph-based data model 204. If a rollback is initiated because of a transaction failure and/or the undoing of a change to graph-based data model 204 by a user and/or online content management system 120, modeling apparatus 202 may use the tracked versions to revert graph-based data model 204 to the version associated with the rollback.”)
As per claim 11, claim 10 is incorporated and Metreveli further discloses:
comprising: locking portions of the latest version of the graph-based ontological data structure against later modification requests while applying an earlier received modification request, at least by (paragraph [0078] “updated using a set of transactions (operation 408). To update the graph-based data model, locking of a node and one or more outgoing edges associated with the node may be enabled during a transaction associated with the node and an edge type of the one or more outgoing edges. Unlocking of the node and the outgoing edge(s) may then be enabled after the transaction is complete”)
As per claim 12, claim 11 is incorporated and Metreveli further discloses:
wherein the locking portions include at least one of nodes and edges, at least by (paragraph [0078] “updated using a set of transactions (operation 408). To update the graph-based data model, locking of a node and one or more outgoing edges associated with the node may be enabled during a transaction associated with the node and an edge type of the one or more outgoing edges”)
As per claim 13, claim 11 is incorporated and Metreveli further discloses:
comprising: applying defined concurrency rules to enable concurrent updating of at least one of nodes and edges, at least by (paragraph [0029] which describes the use of partitions which allows locking of nodes and edges within each partition allowing access and modification of respective nodes and edges in each partition which “facilitate reliable concurrent access to the graph-based data model” such requirement related to locking and unlocking are interpreted as defined concurrency rules)  
As per claim 14, claim 7 is incorporated and Metreveli further discloses:
comprising: prefetching node headers and edges which are related to the received request, at least by (paragraph [0030] which describes a cache which pre-fetches the data associated with the graph-based data model (node headers and edges) that corresponds to received queries (e.g. request))
Claims 15, 16, 17, 18, 19 an 20 recite equivalent claim limitations as claims 7, 9, 10, 11, 12 and 13 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152